     Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 1 of 43




                        UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF TEXAS

                               HOUSTON DIVISION


CAROL GLOCK, Individually and on Behalf § Civil Action No. 4:20-cv-03928
of All Others Similarly Situated,         §
                                          § Judge: Lee H. Rosenthal
                              Plaintiff,  §
                                          §
        vs.                               §
                                          §
FTS INTERNATIONAL, INC., et al.,          §
                                          §
                              Defendants.
                                          §
                                          §




                         STIPULATION OF SETTLEMENT
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 2 of 43




         This Stipulation of Settlement, dated November 19, 2020 (the “Stipulation”), is made and

entered into by and among: (i) Lead Plaintiff Carol Glock (“Glock” or “Lead Plaintiff”) (on behalf of

herself and each Settlement Class Member), by and through her counsel of record in the Litigation;

and (ii) Defendants FTS International, Inc. (“FTSI,” or “Debtor Settling Defendant”), Michael J.

Doss, Lance Turner, Goh Yong Siang, Boon Sim, Domenic J. Dell’Osso, Jr., Bryan J. Lemmerman,

Ong Tiong Sin, Carol J. Johnson, Maju Investments (Mauritius) Pte Ltd, Credit Suisse Securities

(USA) LLC, and Morgan Stanley & Co. LLC (together, the “Non-Debtor Settling Defendants,” and

together with the Debtor Settling Defendant, the “Settling Defendants”), by and through their

counsel of record in the Litigation.1 This Stipulation is intended to fully, finally, and forever resolve,

discharge, release and settle the Released Claims, subject to the approval of the Court and the terms

and conditions set forth in this Stipulation.

I.       THE LITIGATION

         The Litigation is currently pending in the United States District Court for the Southern

District of Texas (the “Court”). The initial petition in this action was filed in February 2019 in

the 160th Judicial District Court of the State of Texas (the “State Court”). By order dated July 15,

2019, the State Court appointed Kendall Law Group, PLLC as liaison counsel, and Robbins Geller

Rudman & Dowd LLP and Johnson Fistel, LLP as interim lead counsel (together, “Lead Counsel”).

         Lead Plaintiff filed the Amended Petition for Violation of the Securities Act of 1933 and

Demand for Jury Trial (the “Amended Petition”) in the State Court on September 16, 2019, against

Settling Defendants, Chesapeake Energy Corporation (“Chesapeake”), and CHK Holdings, Inc.

(“CHK Holdings,” and with Chesapeake, the “Chesapeake Defendants”), alleging that the Settling

Defendants and the Chesapeake Defendants failed in their obligations to provide true and fulsome


1
    All capitalized terms not otherwise defined shall have the meanings ascribed to them in §IV.1
herein.

                                                  -1-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 3 of 43




disclosures in the Registration Statement for FTSI’s initial public offering (“IPO”) of common stock

on February 2, 2018.

         On June 18, 2020, Lead Plaintiff filed a notice of dismissal without prejudice as to the

Chesapeake Defendants, and the Chesapeake Defendants were consequently dismissed from the

Litigation without prejudice.

         In July 2020, the Settling Defendants filed a Notice of Removal of the Litigation from the

State Court to the Bankruptcy Court for the Northern District of Texas. On September 16, 2020, the

Bankruptcy Court for the Northern District of Texas entered an order transferring the Litigation to

the Bankruptcy Court for the Southern District of Texas (“Bankruptcy Court”), under Adv. Pro. No.

20-03416. Adv. Doc. No. 41.

         On July 29, 2020, Lead Plaintiff filed a Motion to Remand the Litigation to the State Court.

Adv. Doc. No. 21.

         On September 22, 2020, FTSI, FTS International Manufacturing, LLC, and FTS International

Services, LLC (collectively, the “Debtors”) commenced Chapter 11 cases (Case No. 20-34622, the

“Chapter 11 Cases”) in the Bankruptcy Court and filed the plan or reorganization (the “Plan”) (Case

No. 20-34622, as most recently amended, Docket No. 285) and a proposed disclosure statement (the

“Disclosure Statement”) (Case No. 20-34622, Docket No. 17) for the Plan.

         On November 4, 2020, the Bankruptcy Court entered an order (the “Confirmation Order)

(Case No. 20-34622, Docket No. 297) approving the Disclosure Statement and the Plan.

         Prior to the commencement of the Chapter 11 Cases, on March 30, 2020, the parties engaged

the services of David Murphy of Phillips ADR, an experienced mediator, to facilitate settlement

negotiations. On April 29, 2020, the parties engaged in a video conference mediation session with

Mr. Murphy. Before the mediation, the parties submitted and exchanged statements with detailed

descriptions of their claims and defenses and supporting evidence. The case did not settle, but the

                                                 -2-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 4 of 43




parties continued settlement discussions with the assistance of Mr. Murphy. On October 16, 2020,

the parties accepted a mediator’s proposal from Mr. Murphy to resolve the Litigation for a cash

payment of $9.875 million to be paid by Debtor Settling Defendant and its insurance carriers on

behalf of Settling Defendants and their Related Parties, as defined below (including, but not limited

to, the Chesapeake Defendants), for the benefit of the Settlement Class, subject to the negotiation of

the terms of a Stipulation of Settlement and approval by the Court. On October 23, 2020, the

Settling Parties entered into a Memorandum of Understanding. On November 18, 2020, the

Litigation was transferred from the Bankruptcy Court to this Court. This Stipulation (together with

the Exhibits hereto) reflects the final and binding agreement between the Settling Parties to fully

resolve the Litigation.

II.      DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY

         Throughout this Litigation, Settling Defendants have denied, and continue to deny, any and

all allegations of fault, liability, wrongdoing, or damages whatsoever. Settling Defendants have

expressly denied, and continue to deny, that they have committed any act or omission giving rise to

any liability under Sections 11 and/or 15 of the Securities Act of 1933. Specifically, Settling

Defendants have expressly denied, and continue to deny, each and every of the claims alleged by

Lead Plaintiff in the Litigation, including, without limitation, any liability arising out of any of the

conduct, statements, acts, or omissions alleged, or that could have been alleged, in the Litigation.

Settling Defendants also have denied, and continue to deny, among other allegations, the allegations

that Lead Plaintiff or the Settlement Class have suffered any damages, that Settling Defendants made

any false or misleading statements in the Registration Statement, or that Lead Plaintiff or the

Settlement Class was harmed by the conduct alleged in the Litigation, or that could have been

alleged as part of the Litigation. In addition, Settling Defendants maintain that they have meritorious

defenses to all claims alleged in the Litigation.

                                                 -3-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 5 of 43




         As set forth below, neither the Settlement nor any of the terms of this Stipulation shall in any

event be construed or deemed to be evidence of or constitute an admission, concession, or finding of

any fault, liability, wrongdoing, or damage whatsoever or any infirmity in the defenses that Settling

Defendants have, or could have, asserted. Settling Defendants have concluded that further conduct

of the Litigation would be protracted and expensive, and that it is desirable that the Litigation be

fully and finally settled in the manner and upon the terms and conditions set forth in this Stipulation.

Settling Defendants also have taken into account the uncertainty and risks inherent in any litigation,

especially in complex cases such as this Litigation. Settling Defendants have determined that it is

desirable and beneficial to them that the Litigation be settled in the manner and upon the terms and

conditions set forth in this Stipulation.

III.     LEAD PLAINTIFF’S CLAIMS AND THE BENEFITS OF SETTLEMENT

         Lead Plaintiff believes that the claims asserted in the Litigation have merit and that the

evidence developed to date supports her claims. However, Lead Plaintiff and her counsel recognize

and acknowledge the expense and length of continued proceedings necessary to prosecute the

Litigation against Settling Defendants through trial and through appeals. Lead Plaintiff and her

counsel also have taken into account the uncertain outcome and the risk of any litigation, especially

in complex actions such as this Litigation, as well as the difficulties and delays inherent in such

litigation. Lead Plaintiff and her counsel also are mindful of the inherent problems of proof under

and possible defenses to the securities law violations asserted in the Litigation. Lead Plaintiff

believes that the Settlement set forth in this Stipulation confers substantial benefits upon the

Settlement Class. Based on their evaluation, Lead Plaintiff and her counsel have determined that the

Settlement set forth in this Stipulation is in the best interests of Lead Plaintiff and the Settlement

Class.



                                                  -4-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 6 of 43




IV.      TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT

         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead

Plaintiff (for herself and the Settlement Class Members) and Settling Defendants and the Chesapeake

Defendants, by and through their counsel or attorneys of record, that, subject to court approval

pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, and subject to any approvals that

may be required from the Bankruptcy Court in the Chapter 11 Cases or in In re Chesapeake Energy

Corp., Civil Action No. 20-33233 (Jointly Administered) (the “Chesapeake Chapter 11 Cases”), the

Litigation and the Released Claims shall be finally and fully compromised, settled, and released, and

the Litigation shall be dismissed with prejudice, as to all Settling Parties and the Chesapeake

Defendants, upon and subject to the terms and conditions of this Stipulation, as follows:

         1.         Definitions

         As used in this Stipulation the following terms, when capitalized, have the meanings

specified below:

         1.1        “Authorized Claimant” means any Settlement Class Member whose claim for

recovery has been allowed pursuant to the terms of this Stipulation.

         1.2        “Chesapeake Defendants” means Chesapeake Energy Corporation (“Chesapeake”)

and CHK Holdings, Inc. (“CHK Holdings”).

         1.3        “Claim(s)” means a paper claim submitted on a Proof of Claim and Release form or

an electronic claim that is submitted to the Claims Administrator.

         1.4        “Claims Administrator” means the firm of Gilardi & Co. LLC.

         1.5        “Effective Date,” or the date upon which this Settlement becomes “effective,” means

the first date by which all of the events and conditions specified in ¶7.1 of the Stipulation have been

met and have occurred or have been waived.



                                                   -5-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 7 of 43




         1.6        “Escrow Agent” means the law firm of Robbins Geller Rudman & Dowd LLP or its

successor(s).

         1.7        “Final” means when the last of the following with respect to the Judgment approving

this Stipulation, substantially in the form of Exhibit B attached hereto, shall occur: (i) the expiration

of the time to file a motion to alter or amend the Judgment under Federal Rule of Civil Procedure

59(e) without any such motion having been filed; (ii) the expiration of the time for the filing or

noticing of any appeal from the Judgment without any appeal having been taken; and (iii) if a motion

to alter or amend is filed or if an appeal is taken, immediately after the final determination of that

motion or appeal such that no further judicial review or appeal is permitted, whether by reason of

affirmance by a court of last resort, lapse of time, voluntary dismissal of the appeal or otherwise in

such a manner as to permit the consummation of the Settlement, substantially in accordance with the

terms and conditions of this Stipulation. For purposes of this paragraph, an “appeal” shall include

any petition for a writ of certiorari or other vehicle for review that may be filed in connection with

approval or disapproval of this Settlement. Any appeal or proceeding seeking subsequent judicial

review pertaining solely to an order issued with respect to: (i) attorneys’ fees, costs, or expenses;

(ii) the Plan of Allocation (as submitted or subsequently modified); or (iii) the procedures for

determining Authorized Claimants’ recognized claims, shall not in any way delay, affect, or preclude

the time set forth above for the Judgment to become Final, or otherwise preclude the Judgment from

becoming Final.

         1.8        “Individual Defendants” means Michael J. Doss, Lance Turner, Goh Yong Siang,

Boon Sim, Domenic J. Dell’Osso, Jr., Bryan J. Lemmerman, Ong Tiong Sin, and Carol J. Johnson.

         1.9        “Judgment” means the Order and Final Judgment to be rendered by the Court,

substantially in the form attached hereto as Exhibit B.



                                                   -6-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 8 of 43




         1.10       “Lead Counsel” means the law firms of Robbins Geller Rudman & Dowd LLP and

Johnson Fistel, LLP.

         1.11       “Lead Plaintiff” means Carol Glock.

         1.12       “Lead Plaintiff’s Counsel” means Robbins Geller Rudman & Dowd LLP, Johnson

Fistel, LLP and Kendall Law Group, PLLC.

         1.13       “Litigation” means the action captioned Carol Glock v. FTS International, Inc., et al.,

Case No. 4:20-cv-03928 (S.D. Tex.).

         1.14       “Net Settlement Fund” means the Settlement Fund less: (i) any Court-awarded

attorneys’ fees, expenses, and interest thereon; (ii) Notice and Administration Expenses; (iii) Taxes

and Tax Expenses; and (iv) other Court-approved deductions.

         1.15       “Person” means an individual, corporation (including all divisions and subsidiaries),

limited liability corporation, professional corporation, partnership, limited partnership, limited

liability partnership, limited liability company, association, joint stock company, estate, legal

representative, trust, unincorporated association, government or any political subdivision or agency

thereof, and any business or legal entity, and all of their respective spouses, heirs, beneficiaries,

executors, administrators, predecessors, successors, representatives, or assignees.

         1.16       “Plan of Allocation” means a plan or formula of allocation of the Net Settlement

Fund through which the Net Settlement Fund shall be distributed to Authorized Claimants. Any

Plan of Allocation is not part of this Stipulation and neither Settling Defendants nor their Related

Parties (including, without limitation, the Chesapeake Defendants) shall have any responsibility or

liability with respect thereto.

         1.17       “Proof of Claim and Release” means the Proof of Claim and Release form for

submitting a Claim, which, subject to approval of the Court, shall be substantially in the form

attached hereto as Exhibit A-2.

                                                     -7-
4853-0783-9951.v5
       Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 9 of 43




         1.18       “Related Parties” means Settling Defendants and their current and former parent

entities, business units, business divisions, affiliates or subsidiaries, shareholders who are not

members of the Settlement Class, including, without limitation, CHK Energy Holdings, Inc. and

Chesapeake Energy Corporation, any underwriter in the IPO regardless of whether they were named

individually as defendants in the Litigation, and each and all of their current and former officers,

directors, attorneys, employees, agents, trustees, parents, affiliates, subsidiaries, financial or

investment advisors, consultants, accountants, investment bankers, commercial bankers, insurers,

engineers, advisors, heirs, executors, trustees, general or limited partners or partnerships, personal

representatives, estates, administrators, and each of their successors, predecessors, assigns, and

assignees, and any of the Individual Defendants’ immediate family members, and any of their

attorneys.

         1.19       “Released Claims” means any and all claims, demands, losses, rights, and causes of

action of any nature whatsoever, whether known or unknown, whether individual, class, direct,

derivative, representative, or of any other type or in any other capacity, whether brought directly or

indirectly against any Released Defendant Party, that: (i) Lead Plaintiff or any other member of the

Settlement Class asserted or could have asserted in the Litigation, or could in the future assert in any

forum, whether foreign or domestic, whether arising under federal, state, common, or foreign law,

whether based on statements or omissions made directly to individual persons or broadly to the

market, that arise out of or are based upon or relate in any way to any of the allegations, acts, facts,

transactions, statements, events, matters, occurrences, representations or omissions involved, set

forth or referred to in the Litigation; and (ii) relate in any way to the purchase or acquisition of FTSI

common stock. “Released Claims” includes “Unknown Claims,” as defined in ¶1.33 hereof.

         1.20       “Released Defendants’ Claims” means any and all claims and causes of action of

every nature and description whatsoever, including both known claims and Unknown Claims,

                                                   -8-
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 10 of 43




whether arising under federal, state, local, common, statutory, administrative, or foreign law, or any

other law, rule or regulation, at law or in equity, that arise out of or relate in any way to the

institution, prosecution, or settlement of the claims against the Settling Defendants and the Released

Defendant Parties, including the Chesapeake Defendants, except for claims relating to the

enforcement of the Settlement.

         1.21       “Released Defendant Party” or “Released Defendant Parties” means Settling

Defendants and their Related Parties (including, without limitation, the Chesapeake Defendants).

         1.22       “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means each and every

Settlement Class Member, Lead Plaintiff, Lead Counsel, Lead Plaintiff’s Counsel, and each of their

respective past or present trustees, officers, directors, partners, employees, contractors, auditors,

principals, agents, attorneys, administrators, executors, predecessors, successors, assigns,

representatives, insurers, parents, subsidiaries, general or limited partners or partnerships, and

limited liability companies; and in addition the spouses, members of the immediate families,

representatives, and heirs of any Releasing Plaintiff Party who is an individual, as well as any trust

of which any Releasing Plaintiff Party is the settlor or which is for the benefit of any of their

immediate family members. Releasing Plaintiff Parties do not include any Person who timely and

validly seeks exclusion from the Settlement Class.

         1.23       “Settlement” means the resolution of the Litigation in accordance with the terms and

provisions of this Stipulation.

         1.24       “Settlement Amount” means Nine Million Eight Hundred Seventy-Five Thousand

Dollars ($9,875,000) in cash to be paid by check or wire transfer to the Escrow Agent pursuant to

¶2.2 of this Stipulation.

         1.25       “Settlement Class” means all Persons who purchased FTSI common stock in or

traceable to FTSI’s IPO, including all Persons who purchased or acquired FTSI common stock on or

                                                    -9-
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 11 of 43




after February 2, 2018. Excluded from the Settlement Class are Settling Defendants and the Related

Parties; the officers and directors of the Settling Defendants and the Related Parties at all relevant

times; members of their immediate families and their legal representatives, heirs, successors or

assigns; and any entity in which Settling Defendants have or had a controlling interest. Also

excluded from the Settlement Class is any Settlement Class Member that validly and timely requests

exclusion in accordance with the requirements set by the Court.

         1.26       “Settlement Class Member” or “Member of the Settlement Class” mean a Person who

falls within the definition of the Settlement Class as set forth in ¶1.24 above.

         1.27       “Settlement Class Period” means the period from February 2, 2018 through

February 21, 2019, inclusive.

         1.28       “Settlement Fund” means the Settlement Amount plus all interest and accretions

thereto.

         1.29       “Settlement Hearing” means the hearing set by the Court under Rule 23(e)(2) of the

Federal Rules of Civil Procedure to consider final approval of the Settlement.

         1.30       “Settling Defendants” means FTS International, Inc., Michael J. Doss, Lance Turner,

Goh Yong Siang, Boon Sim, Domenic J. Dell’Osso, Jr., Bryan J. Lemmerman, Ong Tiong Sin,

Carol J. Johnson, Maju Investments (Mauritius) Pte Ltd, Credit Suisse Securities (USA) LLC, and

Morgan Stanley & Co. LLC.

         1.31       “Settling Defendants’ Counsel” means the law firms of Baker Botts L.L.P., Tillotson

Law, Latham & Watkins LLP, and Akin Gump Strauss Hauer & Feld LLP.

         1.32       “Settling Parties” means, collectively, Lead Plaintiff and the Settling Defendants, as

well as Lead Plaintiff’s and the Settling Defendants’ agents, servants, employees, representatives,

affiliates, heirs, and attorneys, and the Settlement Class.



                                                    - 10 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 12 of 43




         1.33       “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and

other charges of any kind (together with any and all interest, penalties, additions to tax and

additional amounts imposed with respect thereto) imposed by any governmental authority, including,

but not limited to, any local, state, and federal taxes.

         1.34       “Unknown Claims” means (a) any and all Released Claims which the Releasing

Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of the release of

the Released Defendant Parties, which, if known by him, her, or it, might have affected his, her, or

its settlement with and release of the Released Defendant Parties, or might have affected his, her, or

its decision(s) with respect to the Settlement, including, but not limited to, whether or not to object to

this Settlement or seek exclusion from the Settlement Class; and (b) any and all Released

Defendants’ Claims that the Released Defendant Parties do not know or suspect to exist in his, her,

or its favor at the time of the release of the Lead Plaintiff, Lead Plaintiff’s Counsel, or any

Settlement Class Members, which, if known by him, her, or it, might have affected his, her, or its

settlement and release of Lead Plaintiff, Lead Plaintiff’s Counsel, or Settlement Class Members.

With respect to any and all Released Claims and Released Defendants’ Claims, the Settling Parties

stipulate and agree that, upon the Effective Date, the Settling Parties shall expressly waive and each

Releasing Plaintiff Party and Released Defendant Party shall be deemed to have, and by operation of

the Judgment shall have expressly waived, the provisions, rights, and benefits of California Civil

Code §1542, which provides:

         A general release does not extend to claims that the creditor or releasing party
         does not know or suspect to exist in his or her favor at the time of executing the
         release and that, if known by him or her, would have materially affected his or
         her settlement with the debtor or released party.

The Settling Parties shall expressly waive and each Releasing Plaintiff Party and Released Defendant

Party shall be deemed to have, and by operation of the Judgment shall have, expressly waived any

and all provisions, rights, and benefits conferred by any law of any state or territory of the United
                                                - 11 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 13 of 43




States, or principle of common law, which is similar, comparable, or equivalent to California Civil

Code §1542. The Releasing Plaintiff Parties and Released Defendant Parties acknowledge that they

may hereafter discover facts in addition to or different from those which Releasing Plaintiff Parties,

Released Defendant Parties, or their counsel now know or believe to be true with respect to the

subject matter of the Released Claims or Released Defendants’ Claims, but the Settling Parties shall

expressly fully, finally, and forever waive, compromise, settle, discharge, extinguish and release, and

each Releasing Plaintiff Party and Released Defendant Party shall be deemed to have waived,

compromised, settled, discharged, extinguished, and released, and upon the Effective Date, and by

operation of the Judgment shall have waived, compromised, settled, discharged, extinguished, and

released, fully, finally, and forever, any and all Released Claims and Released Defendants’ Claims,

known or unknown, suspected or unsuspected, contingent or non-contingent, whether or not

concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or equity

now existing or coming into existence in the future, including, but not limited to, conduct which is

negligent, intentional, with or without malice, or a breach of any duty, law or rule, without regard to

the subsequent discovery or existence of such different or additional facts, legal theories, or

authorities. The Settling Parties acknowledge, and the Releasing Plaintiff Parties and Released

Defendant Parties shall be deemed by operation of the Judgment to have acknowledged, that the

foregoing waiver was separately bargained for and is a key element of the Settlement of which this

release is a part.

         2.         The Settlement

         2.1        The obligations incurred pursuant to the Stipulation are: (a) subject to approval by the

Court and the Judgment, reflecting such approval, becoming Final; (b) subject to any additional

Bankruptcy Court approval required in the Chapter 11 Cases or in the Chesapeake Chapter 11 Cases;



                                                     - 12 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 14 of 43




and (c) in full and final disposition of the Litigation with respect to the Releasing Plaintiff Parties

and Released Defendant Parties and any and all Released Claims and Released Defendants’ Claims.

                    b.     The Settlement Amount

         2.2        In full and final settlement of the claims asserted in the Litigation against Settling

Defendants and their Related Parties, and in consideration of the releases specified in ¶4 herein,

Debtor Settling Defendant and its insurance carriers on behalf of all Settling Defendants and their

Related Parties (including, but not limited to, the Chesapeake Defendants) shall (subject to and

following receipt of any Bankruptcy Court approval required in the Chapter 11 Cases or in the

Chesapeake Chapter 11 Cases) cause the Settlement Amount to be paid by check or wire transfer on

or before thirty (30) calendar days after the later of: (a) date of entry by the Court of the Preliminary

Approval Order (defined below); and (b) Lead Plaintiff’s Counsel’s provision to Settling Defendants’

Counsel with complete instructions for payment by wire transfer or check, as well as a Form W-9.

The Escrow Agent shall deposit the Settlement Amount plus any accrued interest in a segregated

escrow account (the “Escrow Account”) maintained by the Escrow Agent.

         2.3        If the entire Settlement Amount is not timely paid to the Escrow Agent, Lead Counsel

may terminate the Settlement, but only if: (i) Lead Counsel has notified Settling Defendants’ Counsel

in writing of Lead Counsel’s intention to terminate the Settlement; and (ii) the entire Settlement

Amount is not transferred to the Escrow Account within five (5) business days after Lead Counsel

has provided such written notice.

         2.4        Other than the obligation of the Debtor Settling Defendant and its insurance carriers

to pay or cause to be paid the Settlement Amount into the Settlement Fund set forth in ¶2.2 herein,

the Released Defendant Parties shall have no responsibility for, interest in, or liability whatsoever

with respect to: (i) any act, omission, or determination by Lead Counsel or the Claims Administrator,

or any of their respective designees, in connection with the administration of the Settlement or

                                                    - 13 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 15 of 43




otherwise; (ii) the management, investment, or distribution of the Settlement Fund; (iii) the Plan of

Allocation; (iv) the determination, administration, calculation, or payment of any Claims asserted

against the Settlement Fund; (v) any loss suffered by, or fluctuation in value of, the Settlement Fund;

or (vi) the payment or withholding of any Taxes, expenses, and/or costs incurred in connection with

the taxation of the Settlement Fund, distributions or other payments from the Escrow Account, or the

filing of any federal, state, or local returns.

         2.5        Other than the obligation of the Debtor Settling Defendant and its insurance carriers

to cause the payment of the Settlement Amount pursuant to ¶2.2, Settling Defendants shall have no

obligation to make any other payments into the Escrow Account or to any Settlement Class Member

pursuant to the Stipulation.

                    c.     The Escrow Agent

         2.6        The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶2.2

hereof in United States Agency or Treasury Securities or other instruments backed by the Full Faith

& Credit of the United States Government or an Agency thereof, or fully insured by the United

States Government or an Agency thereof and shall reinvest the proceeds of these instruments as they

mature in similar instruments at their then-current market rates. All risks related to the investment of

the Settlement Fund in accordance with the investment guidelines set forth in this paragraph shall be

borne by the Settlement Fund, and the Released Defendant Parties shall have no responsibility for,

interest in, or liability whatsoever with respect to investment decisions or the actions of the Escrow

Agent, or any transactions executed by the Escrow Agent.

         2.7        The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation, by an order of the Court, or with the prior written agreement of Settling Defendants’

Counsel.



                                                   - 14 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 16 of 43




         2.8        Subject to further order(s) and/or directions as may be made by the Court, or as

provided in this Stipulation, the Escrow Agent is authorized to execute such transactions as are

consistent with the terms of this Stipulation. The Released Defendant Parties shall have no

responsibility for, interest in, or liability whatsoever with respect to the actions of the Escrow Agent,

or any transaction executed by the Escrow Agent.

         2.9        All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as such

funds shall be distributed pursuant to this Stipulation and/or further order(s) of the Court.

         2.10       Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Settlement Fund, without further approval from Settling

Defendants and/or order of the Court, all reasonable costs and expenses actually incurred in

connection with providing notice of the Settlement to the Settlement Class by mail, publication, and

other means, locating Settlement Class Members, assisting with the submission of Claims,

processing Proof of Claim and Release forms, administering the Settlement, and paying escrow

taxes, fees and costs, if any (“Notice and Administration Expenses”).

         2.11       It shall be Lead Counsel’s responsibility to disseminate the Notice, Proof of Claim

and Release, and Summary Notice to the Settlement Class in accordance with this Stipulation and as

ordered by the Court. The Released Defendant Parties shall have no responsibility for or liability

whatsoever with respect to the Notice and Administration Expenses, nor shall they have any

responsibility or liability whatsoever for any claims with respect thereto.

                    d.     Taxes

         2.12       (a)    The Settling Parties and the Escrow Agent agree to treat the Settlement Fund

as being at all times a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1, and

the regulations promulgated thereunder. The Settling Parties and the Escrow Agent further agree

                                                   - 15 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 17 of 43




that the Settlement Fund shall be established pursuant to the Court’s subject matter jurisdiction

within the meaning of Treas. Reg. §1.468B-1(c)(1). In addition, the Escrow Agent shall timely

make such elections as necessary or advisable to carry out the provisions of this ¶2.12, including the

“relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the earliest permitted date.

Such elections shall be made in compliance with the procedures and requirements contained in such

regulations. It shall be the responsibility of the Escrow Agent to timely and properly prepare and

deliver the necessary documentation for signature by all necessary parties, and thereafter to cause the

appropriate filing to occur.

                    (b)   For the purpose of §1.468B of the Internal Revenue Code of 1986, as

amended, and the regulations promulgated thereunder, the “administrator” (as defined in Treas. Reg.

§1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall timely and properly file all

informational and other federal, state, or local tax returns necessary or advisable with respect to the

earnings on the Settlement Fund (including, without limitation, the returns described in Treas. Reg.

§1.468B-2(k)). Such returns (as well as the elections described in ¶2.12(a) hereof) shall be

consistent with this ¶2.12 and in all events shall reflect that all Taxes (including any estimated

Taxes, interest, or penalties) on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided in ¶2.12(c) hereof.

                    (c)   All (i) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon the Released Defendant Parties or their counsel with respect to any income

earned by the Settlement Fund for any period, after the deposit of the Settlement Amount, during

which the Settlement Fund does not qualify as a “qualified settlement fund” for federal or state

income tax purposes, and (ii) expenses and costs incurred in connection with the operation and

implementation of this ¶2.12 (including, without limitation, expenses of tax attorneys and/or

                                                  - 16 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 18 of 43




accountants and mailing and distribution costs and expenses relating to filing (or failing to file) the

returns described in this ¶2.12) (“Tax Expenses”), shall be paid out of the Settlement Fund; in all

events the Released Defendant Parties and their counsel shall have no liability or responsibility

whatsoever for the Taxes or the Tax Expenses. Further, Taxes and Tax Expenses shall be treated as,

and considered to be, a cost of administration of the Settlement Fund and shall be timely paid by the

Escrow Agent out of the Settlement Fund without prior order from the Court and the Escrow Agent

shall be authorized (notwithstanding anything herein to the contrary) to withhold from distribution to

Authorized Claimants any funds necessary to pay such amounts, including the establishment of

adequate reserves for any Taxes and Tax Expenses (as well as any amounts that may be required to

be withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Released Defendant Parties nor their

counsel are responsible nor shall they have any liability for any Taxes or Tax Expenses. The

Settling Parties hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys

and accountants to the extent reasonably necessary to carry out the provisions of this ¶2.12.

         2.13       This is not a claims-made settlement. As of the Effective Date, the Released

Defendant Parties, and/or any other Person funding the Settlement on their behalf, shall not have any

right to the return of the Settlement Fund or any portion thereof for any reason, and shall not have

liability should claims made exceed the amount available in the Settlement Fund for payment of such

Claims. The Released Defendant Parties shall not be liable for the loss of any portion of the

Settlement Fund, nor have any liability, obligation, or responsibility for the payment of claims,

Taxes, legal fees, or any other expenses payable from the Settlement Fund.

                    e.     Termination of Settlement

         2.14       In the event that this Stipulation is not approved or the Settlement is not approved

(including in the event any approval required in connection with the Chapter 11 Cases or in the

Chesapeake Chapter 11 Cases is not granted), or is terminated, canceled, or the Effective Date

                                                   - 17 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 19 of 43




otherwise fails to occur for any reason, including, without limitation, in the event the Judgment is

reversed or vacated or materially altered following any appeal taken therefrom, or is successfully

collaterally attacked, the Settlement Fund less Notice and Administration Expenses or Taxes or Tax

Expenses paid, incurred, or due and owing pursuant to ¶¶2.10 and 2.12 hereof in connection with the

Settlement provided for herein, shall be refunded pursuant to written instructions from Settling

Defendants’ Counsel in accordance with ¶7.6 herein.

         3.         Preliminary Approval Order and Settlement Hearing

         3.1        After execution of this Stipulation, as soon as practicable, Lead Counsel shall submit

this Stipulation together with its Exhibits to the Court and shall apply for entry of an order (the

“Preliminary Approval Order”), substantially in the form of Exhibit A attached hereto, requesting,

inter alia, the preliminary approval of the Settlement set forth in this Stipulation and approval for the

mailing of a settlement notice (the “Notice”) and publication of a summary notice (“Summary

Notice”), substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice shall

include the general terms of the Settlement set forth in this Stipulation, the proposed Plan of

Allocation, the general terms of the Fee and Expense Application, as defined in ¶6.1 hereof, and the

date of the Settlement Hearing.

         3.2             shall facilitate Lead Plaintiff’s acquisition from FTSI’s transfer agent, American

Stock & Trust Transfer Company, LLC, reasonably available transfer records in electronic

searchable form, such as Excel, containing the names and addresses of Persons who purchased or

otherwise acquired FTSI publicly traded common stock during the Settlement Class Period, within

ten (10) calendar days of entry of the Preliminary Approval Order. The reasonable costs and

expenses incurred in acquiring these records shall be paid from the Settlement Fund. It shall be

solely Lead Counsel’s responsibility to disseminate the Notice and Summary Notice to the

Settlement Class in accordance with this Stipulation and as ordered by the Court. Settlement Class

                                                    - 18 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 20 of 43




Members shall have no recourse as to the Released Defendant Parties with respect to any claims they

may have that arise from any failure of the notice process.

         4.         Releases

         4.1        Upon the Effective Date, as defined in ¶1.4 hereof, Lead Plaintiff shall, and each and

every Releasing Plaintiff Party shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever compromised, settled, released, resolved, relinquished, waived,

discharged, and dismissed each and every one of the Released Claims against each and every one of

the Released Defendant Parties and shall forever be barred and enjoined from commencing,

instituting, prosecuting, or maintaining any and all of the Released Claims against any and all of the

Released Defendant Parties, whether or not such Releasing Plaintiff Party executes and delivers the

Proof of Claim and Release or shares in the Net Settlement Fund. Claims to enforce the terms of this

Stipulation are not released.

         4.2        Any Proof of Claim and Release that is executed by Settlement Class Members shall

release all Released Claims against the Released Defendant Parties and shall be substantially in the

form contained in Exhibit A-2 attached hereto.

         4.3        Upon the Effective Date, the Releasing Plaintiff Parties will be forever barred and

enjoined from commencing, instituting, prosecuting, or continuing to prosecute any action or other

proceeding in any court of law or equity, arbitration tribunal, or administrative forum, asserting the

Released Claims against any of the Released Defendant Parties.

         4.4        Upon the Effective Date, each of the Released Defendant Parties shall be deemed to

have, and by operation of the Judgment shall have, fully, finally, and forever released, relinquished,

and discharged all Released Defendants’ Claims against the Releasing Plaintiff Parties. Claims to

enforce the terms of this Stipulation are not released.



                                                    - 19 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 21 of 43




         5.         Administration and Calculation of Claims, Final Awards, and
                    Supervision and Distribution of the Settlement Fund

         5.1        The Claims Administrator, subject to such supervision and direction of Lead Counsel

and the Court as may be necessary or as circumstances may require, shall administer and calculate

the Claims submitted by Settlement Class Members and shall oversee distribution of the Net

Settlement Fund to Authorized Claimants. Other than FTSI’s obligation to facilitate Lead Plaintiff’s

acquisition of its securities holders’ records as provided in ¶3.2 above, the Released Defendant

Parties and Settling Defendants’ Counsel shall have no responsibility for or interest in whatsoever

with respect to the administration of the Settlement or the actions or decisions of the Claims

Administrator, and shall have no liability whatsoever to the Releasing Plaintiff Parties, including

Lead Plaintiff, any other Settlement Class Members, or Lead Counsel, in connection with such

administration, including, but not limited to: (i) any act, omission, or determination by Lead

Counsel, the Escrow Agent, and/or the Claims Administrator, or any of their respective designees or

agents, in connection with the administration of the Settlement or otherwise; (ii) the management or

investment of the Settlement Fund or the Net Settlement Fund, or the distribution of the Net

Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration, calculation, or

payment of any Claims asserted against the Settlement Fund; (v) any losses suffered by, or

fluctuations in value of, the Settlement Fund; or (vi) the payment or withholding of any taxes,

expenses, and/or costs incurred with the taxation of the Settlement Fund or the filing of any federal,

state, or local returns.

         5.2        The Settlement Fund shall be applied as follows:

                    (a)    to pay all Notice and Administration Expenses;

                    (b)    to pay the Taxes and Tax Expenses;




                                                   - 20 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 22 of 43




                    (c)    to pay attorneys’ fees and expenses of Lead Plaintiff’s Counsel and award to

Lead Plaintiff pursuant to the PSLRA (the “Fee and Expense Award”), if and to the extent allowed

by the Court; and

                    (d)    after the Effective Date, to distribute the Net Settlement Fund to Authorized

Claimants as provided by this Stipulation, the Plan of Allocation, or the orders of the Court.

         5.3        After the Effective Date, and in accordance with the terms of this Stipulation, the Plan

of Allocation, or such further approval and further order(s) of the Court as may be necessary or as

circumstances may require, the Net Settlement Fund shall be distributed to Authorized Claimants,

subject to and in accordance with the following provisions of this Stipulation.

         5.4        Within ninety (90) days after the mailing of the Notice or such other time as may be

set by the Court, each Settlement Class Member shall be required to submit to the Claims

Administrator a completed Proof of Claim and Release, substantially in the form of Exhibit A-2

attached hereto, signed under penalty of perjury and supported by such documents as are specified in

the Proof of Claim and Release.

         5.5        Except as otherwise ordered by the Court, all Settlement Class Members who fail to

timely submit a valid Proof of Claim and Release within such period, or such other period as may be

ordered by the Court, or otherwise allowed, shall be forever barred from receiving any payments

pursuant to this Stipulation and the Settlement set forth herein, but will in all other respects be

subject to and bound by the provisions of this Stipulation, the releases contained herein, and the

Judgment, and will be barred from bringing any action against the Released Defendant Parties

concerning the Released Claims. Notwithstanding the foregoing, Lead Counsel shall have the

discretion (but not an obligation) to accept late-submitted Claims for processing by the Claims

Administrator so long as the distribution of the Net Settlement Fund to Authorized Claimants is not

materially delayed thereby. No Person shall have any claim against Lead Plaintiff, her counsel, the

                                                     - 21 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 23 of 43




Claims Administrator or any Settlement Class Member by reason of the exercise or non-exercise of

such discretion.

         5.6        Each Proof of Claim and Release shall be submitted to and reviewed by the Claims

Administrator, under the supervision of Lead Counsel, who shall determine, in accordance with this

Stipulation and the approved Plan of Allocation, the extent, if any, to which each Claim shall be

allowed, subject to review by the Court pursuant to ¶5.8 below.

         5.7        Proof of Claim and Release forms that do not meet the submission requirements may

be rejected. Prior to rejecting a Proof of Claim and Release in whole or in part, the Claims

Administrator shall communicate with the claimant in writing to give the claimant the chance to

remedy any curable deficiencies in the Proof of Claim and Release submitted. The Claims

Administrator, under the supervision of Lead Counsel, shall notify, in a timely fashion and in

writing, all claimants whose Claims the Claims Administrator proposes to reject in whole or in part

for curable deficiencies, setting forth the reasons therefor, and shall indicate in such notice that the

claimant whose Claim is to be rejected has the right to a review by the Court if the claimant so

desires and complies with the requirements of ¶5.8 below.

         5.8        If any claimant whose timely Claim has been rejected in whole or in part for curable

deficiency desires to contest such rejection, the claimant must, within twenty (20) calendar days after

the date of mailing of the notice required in ¶5.7 above, or a lesser period of time if the Claim was

untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

claimant’s grounds for contesting the rejection along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a Claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the claimant’s request for review to the Court.

         5.9        Each claimant who declines to be excluded from the Settlement Class shall be

deemed to have submitted to the jurisdiction of the Court with respect to the claimant’s Claim,

                                                   - 22 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 24 of 43




including, but not limited to, all releases provided for herein and in the Judgment, and the Claim will

be subject to investigation and discovery under the Federal Rules of Civil Procedure, provided that

such investigation and discovery shall be limited to the claimant’s status as a Settlement Class

Member and the validity and amount of the claimant’s Claim. In connection with processing the

Proofs of Claim and Release, no discovery shall be allowed on the merits of the Litigation or the

Settlement. All proceedings with respect to the administration, processing and determination of

Claims and the determination of all controversies relating thereto, including disputed questions of

law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the Court,

but shall not in any event delay or affect the finality of the Judgment. All Settlement Class

Members, other claimants, and parties to this Settlement expressly waive trial by jury (to the extent

any such right may exist) and any right of appeal or review with respect to such determinations.

         5.10       Following the Effective Date, the Net Settlement Fund shall be distributed to the

Authorized Claimants substantially in accordance with the Plan of Allocation set forth in the Notice

and approved by the Court. No distributions will be made to Authorized Claimants who would

otherwise receive a distribution of less than $10.00. If there is any balance remaining in the Net

Settlement Fund after a reasonable period of time after the date of the distribution of the Net

Settlement Fund, Lead Counsel shall, if feasible, reallocate such balance among Authorized

Claimants who negotiated the checks sent in the initial distribution and who would receive a

minimum of $10.00. These redistributions shall be repeated until the balance remaining in the Net

Settlement Fund is de minimis. Any de minimis balance that still remains in the Net Settlement Fund

after such reallocation(s) and payments, which is not feasible or economical to reallocate, shall be

donated to any appropriate non-sectarian, non-profit charitable organization(s) serving the public

interest selected by Lead Counsel.



                                                  - 23 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 25 of 43




         5.11       The Released Defendant Parties shall have no responsibility for, interest in, or

liability whatsoever with respect to the distribution of the Net Settlement Fund, the Plan of

Allocation, the determination, administration, or calculation of Claims, the payment or withholding

of Taxes or Tax Expenses, or any losses incurred in connection therewith. No Person shall have any

claim of any kind against the Released Defendant Parties with respect to the matters set forth in

¶¶5.1-5.13 hereof; and the Releasing Plaintiff Parties release the Released Defendant Parties from

any and all liability and claims arising from or with respect to the administration, investment, or

distribution of the Settlement Fund.

         5.12       No Person shall have any claim against the Released Defendant Parties, Lead

Plaintiff, Lead Plaintiff’s Counsel or the Claims Administrator, or any other Person designated by

Lead Counsel based on determinations or distributions made substantially in accordance with this

Stipulation and the Settlement contained herein, the Plan of Allocation, or further order(s) of the

Court.

         5.13       It is understood and agreed by the Settling Parties that any proposed Plan of

Allocation of the Net Settlement Fund, including, but not limited to, any adjustments to an

Authorized Claimant’s Claim set forth therein, is not a part of this Stipulation and is to be considered

by the Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy

of the Settlement set forth in this Stipulation, and any order or proceeding relating to the Plan of

Allocation shall not operate to terminate or cancel this Stipulation or affect the finality of the Court’s

Judgment approving this Stipulation and the Settlement set forth herein, or any other orders entered

pursuant to the Stipulation.

         6.         Lead Plaintiff’s Counsel’s Attorneys’ Fees and Expenses

         6.1        Lead Counsel may submit an application or applications (the “Fee and Expense

Application”) from the Settlement Fund for: (a) an award of attorneys’ fees; plus (b) expenses or

                                                  - 24 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 26 of 43




charges in connection with prosecuting the Litigation; plus (c) any interest earned on such attorneys’

fees and expenses at the same rate and for the same periods as earned by the Settlement Fund (until

paid) as may be awarded by the Court. An application for fees and expenses may include a request

for an award to Lead Plaintiff pursuant to the Private Securities Litigation Reform Act of 1995 in

connection with her representation of the Settlement Class. Lead Counsel reserves the right to make

additional applications for fees and expenses incurred.

         6.2        The amount of attorneys’ fees and expenses awarded by the Court is within the sole

discretion of the Court. Any fees and expenses, as awarded by the Court, shall be paid to Lead

Counsel from the Settlement Fund, as ordered, immediately upon entry of Judgment and an order

awarding such fees and expenses, notwithstanding the existence of any timely filed objections to the

awarded fees and expenses, or potential for appeal therefrom. Lead Counsel may thereafter allocate

the attorneys’ fees among Lead Plaintiff’s Counsel in a manner in which it in good faith believes

reflects the contributions of such counsel to the initiation, prosecution, and resolution of the

Litigation.

         6.3        In the event that the Effective Date does not occur, or the Judgment or the order

making the Fee and Expense Award is reversed or modified, or this Stipulation is canceled or

terminated for any other reason, and such reversal, modification, cancellation or termination

becomes Final and not subject to review, and in the event that the Fee and Expense Award has been

paid to any extent, then Lead Counsel, including its partners and/or shareholders, and such other

Lead Plaintiff’s Counsel, including their law firms, partners, and/or shareholders, who have received

any portion of the Fee and Expense Award shall, within ten (10) business days from receiving notice

from Settling Defendants’ Counsel or from a court of appropriate jurisdiction, refund to the

Settlement Fund all such fees and expenses previously paid to them from the Settlement Fund plus

the interest earned thereon in an amount consistent with such reversal, modification, cancellation or

                                                  - 25 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 27 of 43




termination. Any refunds required pursuant to this ¶6.3 shall be the several obligation of Lead

Plaintiff’s Counsel, including their law firms, partners, and/or shareholders, that received fees or

expenses to make appropriate refunds or repayments to the Settlement Fund. Each such Lead

Plaintiff’s Counsel receiving fees and expenses, as a condition of receiving such fees and expenses,

on behalf of itself and each partner and/or shareholder of it, agrees that such Person and its partners,

shareholders, and/or members are subject to the jurisdiction of the Court for the purpose of enforcing

the provisions of this paragraph.

         6.4        The procedure for and the allowance or disallowance by the Court of any applications

by any Lead Plaintiff’s Counsel for attorneys’ fees and expenses to be paid out of the Settlement

Fund is not part of the Settlement set forth in this Stipulation, and is to be considered by the Court

separately from the Court’s consideration of the fairness, reasonableness, and adequacy of the

Settlement set forth in this Stipulation, and shall have no effect on the terms of the Stipulation or on

the validity or enforceability of this Settlement. The approval of the Settlement, and it becoming

Final, shall not be contingent on the award of attorneys’ fees and expenses, any award to Lead

Plaintiff, Lead Counsel, or Lead Plaintiff’s Counsel, nor any appeals to such awards. Any order or

proceeding relating to the Fee and Expense Application, or any appeal from any order relating

thereto or reversal or modification thereof, shall not operate to terminate or cancel this Stipulation, or

affect or delay the finality of the Judgment approving this Stipulation and the Settlement of the

Litigation set forth therein.

         6.5        Any fees and/or expenses awarded by the Court shall be paid solely from the

Settlement Fund. With the sole exception of Settling Defendants’ obligation to cause the Settlement

Amount to be paid into the Escrow Account as provided for in ¶2.2, the Released Defendant Parties

shall have no responsibility for, and no liability whatsoever with respect to, any payment of



                                                   - 26 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 28 of 43




attorneys’ fees and/or expenses (including Taxes) to Lead Plaintiff’s Counsel, or any other counsel

or Person who receives payment from the Net Settlement Fund.

          6.6       If so ordered in the Preliminary Approval Order, Lead Plaintiff’s Counsel shall be

entitled to provisional payment of 75% of their litigation expenses, subject to Lead Plaintiff’s

Counsel’s several obligation to make appropriate refunds or repayments to the Escrow Account plus

interest if, and when, as a result of any final order, the final expense award is lower than the amount

provisionally paid or the Settlement or Stipulation is terminated or cancelled by a final judgment or

order not subject to further review.

          7.        Conditions of Settlement, Effect of Disapproval, Cancellation, or
                    Termination

          7.1       The Effective Date of the Settlement shall be conditioned on the occurrence of all of

the following events:

                    (a)    the Court has entered the Preliminary Approval Order, as required by ¶3.1

hereof;

                    (b)    the Bankruptcy Court has granted any further approvals and entered any

furthers orders required in connection with the Chapter 11 Cases or with the Chesapeake Chapter 11

Cases;

                    (c)    the effective date of the Chapter 11 Cases shall have occurred;

                    (d)    the Settlement Amount has been deposited into the Escrow Account;

                    (e)    the Settling Defendants have not exercised their option to terminate the

Stipulation pursuant to ¶7.3 hereof;

                    (f)    the Court has entered the Judgment, or a judgment substantially in the form of

Exhibit B attached hereto, following notice to the Settlement Class and the Settlement Hearing, as

prescribed by Rule 23 of the Federal Rules of Civil Procedure; and

                    (g)    the Judgment has become Final, as defined in ¶1.6 hereof.
                                                - 27 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 29 of 43




         7.2        Upon the Effective Date, any and all remaining interest or right of the Settling

Defendants in or to the Settlement Fund, if any, shall be absolutely and forever extinguished. If the

conditions specified in ¶7.1 hereof are not met, then the Settlement shall be canceled and terminated

subject to ¶¶7.5, 7.6 and 7.7 hereof unless Lead Counsel and Settling Defendants’ Counsel mutually

agree in writing to proceed with the Settlement.

         7.3        The Settling Defendants shall have the right to terminate the Settlement and render it

null and void in the event that Settlement Class Members who purchased or otherwise acquired more

than a certain percentage of FTSI publicly traded common stock subject to this Settlement exclude

themselves from the Settlement Class, as set forth in a separate agreement (the “Supplemental

Agreement”) executed between Lead Plaintiff and Settling Defendants, by and through their counsel.

The Settling Parties agree to maintain the confidentiality of the Supplemental Agreement, which is

being executed concurrently herewith. The Supplemental Agreement shall not be filed with the

Court unless and until: (i) a dispute among the Settling Parties concerning the interpretation or

application of the Supplemental Agreement arises; or (ii) the Court requires the Settling Parties to

file the Supplemental Agreement or disclose its terms. If the Supplemental Agreement is filed with

the Court, the Settling Parties will seek to have the Supplemental Agreement submitted to the Court

in camera or filed under seal, but such disclosure shall be carried out to the fullest extent possible in

accordance with the practices of the Court so as to preserve the confidentiality of the Supplemental

Agreement, particularly the threshold aggregate number of shares.

         7.4        Each of Lead Plaintiff and Settling Defendants shall have the right to terminate the

Settlement and this Stipulation by providing written notice of their election to do so (“Termination

Notice”) to all other parties hereto within thirty (30) calendar days of: (a) the Court’s final non-

appealable refusal to enter the Preliminary Approval Order in any material respect; (b) the Court’s

final non-appealable refusal to approve this Stipulation or any material part of it; (c) the Bankruptcy

                                                    - 28 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 30 of 43




Court’s final non-appealable refusal to enter any order in the Chapter 11 Cases or in the Chesapeake

Chapter 11 Cases required to permit any material aspect of the Settlement to proceed; (d) the Court’s

final non-appealable refusal to enter the Judgment in any material respect; or (e) the date upon which

the Judgment is modified or reversed in any material respect by the Court, the U.S. Court of Appeals

for the Fifth Circuit, or the Supreme Court of the United States. For avoidance of doubt, no order of

the Court or modification or reversal on appeal of any order of the Court concerning the Plan of

Allocation or the amount of any attorneys’ fees, expenses, and interest awarded by the Court to Lead

Counsel or expenses to Lead Plaintiff shall operate to terminate or cancel this Stipulation or

constitute grounds for cancellation or termination of the Stipulation.

         7.5        Unless otherwise ordered by the Court, in the event this Stipulation is not approved or

this Stipulation or the Settlement is terminated, or canceled, or the Effective Date otherwise fails to

occur for any reason, including, without limitation, in the event the Judgment is reversed or vacated

or materially altered following any appeal taken therefrom, or is successfully collaterally attacked,

within ten (10) business days after written notification of such event is sent by Settling Defendants’

Counsel or Lead Counsel to the Escrow Agent, the Settlement Fund, less Taxes, Tax Expenses and

Notice and Administration Expenses which have either been disbursed pursuant to ¶¶2.10 and/or

2.12 hereof, or are chargeable to the Settlement Fund pursuant to ¶¶2.10 and/or 2.12 hereof, shall be

refunded by the Escrow Agent to the Persons who contributed to the Settlement Fund in proportion

to their respective contribution. Such refunds shall be made pursuant to written instructions from

Settling Defendants’ Counsel. The Escrow Agent or its designee shall apply for any tax refund owed

on the Settlement Amount and pay the proceeds, after deduction of any fees or expenses incurred in

connection with such application(s) for refund to the same Persons in the same manner as the

Settlement Fund described in this ¶7.5. Such payments shall be pursuant to written instructions from

Settling Defendants’ Counsel.

                                                    - 29 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 31 of 43




         7.6        In the event that this Stipulation is not approved or this Stipulation or the Settlement

is terminated, canceled, or the Effective Date otherwise fails to occur for any reason, the Settling

Parties shall be restored to their respective positions in the Litigation as of October 16, 2020. In

such event, the terms and provisions of the Stipulation, with the exception of ¶¶1.1-1.33, 2.6-2.14,

6.3-6.4, 7.3-7.7, 8.1, 9.4-9.8, 9.10-9.15, and 9.17-9.20 hereof, shall have no further force and effect

with respect to the Settling Parties and shall not be used in this Litigation or in any other proceeding

for any purpose, and any judgment or order entered by the Court in accordance with the terms of this

Stipulation shall be treated as vacated, nunc pro tunc. No order of the Court or modification or

reversal on appeal of any order of the Court concerning the Plan of Allocation or any Fee and

Expense Award shall operate to terminate or cancel this Stipulation or constitute grounds for

cancellation or termination of this Stipulation.

         7.7        If the Effective Date does not occur, or if this Stipulation is terminated pursuant to its

terms, neither Lead Plaintiff nor any of her counsel shall have any obligation to repay any amounts

disbursed pursuant to ¶¶2.10 or 2.12. In addition, any amounts already incurred pursuant to ¶¶2.10

or 2.12 hereof at the time of such termination or cancellation but which have not been paid, shall be

paid by the Escrow Agent in accordance with the terms of this Stipulation prior to the balance being

refunded in accordance with ¶¶2.14 and 7.6 hereof.

         8.         No Admission of Wrongdoing

         8.1        Neither the Settlement, this Stipulation (whether or not consummated), including the

Exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation that may

be approved by the Court), the negotiations leading to the execution of this Stipulation and the

Settlement, nor any proceedings taken pursuant to or in connection with this Stipulation, and/or

approval of the Settlement (including any arguments proffered in connection therewith):



                                                     - 30 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 32 of 43




                    (a)   shall be offered or received against any Settling Defendant as evidence of or

construed as or deemed to be evidence of any presumption, concession, or admission by any Settling

Defendant of the truth of any allegations by Lead Plaintiff or any Member of the Settlement Class or

the validity of any claim that has been or could have been asserted in the Litigation, or the deficiency

of any defense that has been or could have been asserted in the Litigation or in any other litigation,

including, but not limited to, litigation of the Released Claims, or of any liability, negligence, fault,

or wrongdoing of any kind of any of the Settling Defendants or in any way referred to for any other

reason as against any of the Settling Defendants, in any civil, criminal, or administrative action or

proceeding, other than such proceedings as may be necessary to effectuate the provisions of this

Stipulation;

                    (b)   shall be offered or received against any Settling Defendant as evidence of a

presumption, concession, or admission of any fault, misrepresentations, or omission with respect to

any statement or written document approved or made by any Settling Defendant, or against Lead

Plaintiff or any Member of the Settlement Class as evidence of any infirmity in the claims of Lead

Plaintiff and the Settlement Class;

                    (c)   shall be offered or received against any Settling Defendant as evidence of a

presumption, concession, or admission of any liability, negligence, fault, or wrongdoing, or in any

way referred to for any other reason as against any of the parties to this Stipulation, in any other

civil, criminal, or administrative action or proceeding; provided, however, that if this Stipulation is

approved by the Court, Settling Defendants and their Related Parties may refer to it to effectuate the

release granted them hereunder; or

                    (d)   shall be construed against Settling Defendants, Lead Plaintiff, or the

Settlement Class as evidence of a presumption, concession or admission that the consideration to be



                                                  - 31 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 33 of 43




given hereunder represents the amount which could be or would have been recovered after trial or in

any proceeding other than this Settlement.

         9.         Miscellaneous Provisions

         9.1        The Settling Parties: (a) acknowledge that it is their intent to consummate this

agreement; and (b) agree to cooperate to the extent reasonably necessary to effectuate and implement

all terms and conditions of this Stipulation and to exercise their best efforts to accomplish the

foregoing terms and conditions of this Stipulation.

         9.2        The Settling Parties intend this Settlement to be a final and complete resolution of all

disputes between them with respect to the Litigation. The Settlement compromises all claims that

were or are contested and shall not be deemed an admission by any of the Settling Parties as to the

merits of any claim or defense. The Settling Parties agree that the Settlement Amount and the other

terms of the Settlement were negotiated in good faith by the Settling Parties, and reflect a settlement

that was reached voluntarily after consultation with competent legal counsel. While retaining their

right to deny liability, the Settling Defendants and the Released Defendant Parties, including the

Chesapeake Defendants, agree that, based upon the publicly available information at the time, the

Litigation was filed in good faith. The Settling Parties and the Released Defendant Parties, including

the Chesapeake Defendants, agree that throughout the course of the Litigation, all parties and their

counsel complied with the provisions of Federal Rule of Civil Procedure 11, Federal Rule of

Bankruptcy Procedure 9011, and Texas Rule of Civil Procedure 13, and the proposed final judgment

will contain a statement to reflect this compliance. The Settling Parties reserve their right to rebut, in

a manner that such party determines to be appropriate, any contention made in any public forum

regarding the Litigation, including that the Litigation was brought or defended in bad faith or

without a reasonable basis.



                                                     - 32 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 34 of 43




         9.3        Settling Defendants and/or the Released Defendant Parties may file this Stipulation

and/or the Judgment from this action in any other action that may be brought against them in order to

support a defense or counterclaim based on principles of res judicata, collateral estoppel, release,

statute of limitations, statute of repose, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counterclaim, or to effectuate any

liability protection under any applicable insurance policy. The Settling Parties may file this

Stipulation and/or the Judgment in any action that may be brought to enforce the terms of this

Stipulation and/or Judgment. All Settling Parties submit to the jurisdiction of the Court for purposes

of implementing and enforcing the Settlement.

         9.4        All agreements made and orders entered during the course of the Litigation relating to

the confidentiality of information shall survive this Stipulation.

         9.5        All of the Exhibits to this Stipulation are material and integral parts hereof and are

fully incorporated herein by this reference.

         9.6        This Stipulation, along with its Exhibits and the Supplemental Agreement, may be

amended or modified only by a written instrument signed by or on behalf of all Settling Parties or

their respective successors-in-interest.

         9.7        This Stipulation and the Exhibits attached hereto together with the Supplemental

Agreement constitute the entire agreement among the Settling Parties hereto as to the subject matter

hereof and supersede any prior or contemporaneous written or oral agreements or understandings

between the Settling Parties. No representations, warranties, or inducements have been made to any

party concerning this Stipulation, its Exhibits, or the Supplemental Agreement, other than the

representations, warranties, and covenants contained and memorialized in such documents.

         9.8        Except as otherwise provided herein, each party shall bear his, her, or its own fees

and costs.

                                                    - 33 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 35 of 43




         9.9        Lead Counsel, on behalf of the Settlement Class, is expressly authorized by Lead

Plaintiff to take all appropriate action required or permitted to be taken by the Settlement Class

pursuant to this Stipulation to effectuate its terms and also is expressly authorized to enter into any

modifications or amendments to this Stipulation on behalf of the Settlement Class which it deems

appropriate.

         9.10       Each counsel or other Person executing this Stipulation, its Exhibits, the

Supplemental Agreement, or any related Settlement document, on behalf of any party hereto hereby

warrants that such Person has the full authority to do so.

         9.11       This Stipulation may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. A complete set of

executed counterparts shall be filed with the Court. Signatures sent by facsimile or PDF via e-mail

shall be deemed originals.

         9.12       All notices, requests, demands, claims, and other communications hereunder shall be

in writing and shall be deemed duly given: (i) when delivered personally to the recipient, or when

delivered via email with confirmation of receipt; (ii) one (1) business day after being sent to the

recipient by reputable overnight courier service (charges prepaid); or (iii) seven (7) business days

after being mailed to the recipient by certified or registered mail, return receipt requested and

postage prepaid, and addressed to the intended recipient as set forth below:

         If to Lead Plaintiff or to Lead Counsel:

         ROBBINS GELLER RUDMAN
           & DOWD LLP
         THEODORE J. PINTAR
         655 West Broadway, Suite 1900
         San Diego, CA 92101
         tedp@rgrdlaw.com




                                                   - 34 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 36 of 43




         If to Settling Defendants or to Settling Defendants’ Counsel:

         BAKER BOTTS L.L.P.
         JESSICA B. PULLIAM
         JOHN B. LAWRENCE
         2001 Ross Avenue, Suite 900
         Dallas, TX 75201-2980
         jessica.pulliam@bakerbotts.com
         john.lawrence@bakerbotts.com

In each event, a copy of the notice, request, demand, claim, or other communication shall also be

made via email.

         9.13       This Stipulation shall be binding upon, and inure to the benefit of, the successors and

assigns of the Settling Parties.

         9.14       The Court shall retain jurisdiction with respect to implementation and enforcement of

the terms of this Stipulation, and all Settling Parties submit to the jurisdiction of the Court for

purposes of implementing and enforcing the Settlement embodied in this Stipulation and matters

related to the Settlement.

         9.15       The waiver by one of the Settling Parties of any breach of this Stipulation by any

other party shall not be deemed a waiver by any other of the Settling Parties or a waiver of any other

prior or subsequent breach of this Stipulation.

         9.16       Pending approval of the Court of this Stipulation and its Exhibits, all proceedings in

this Litigation shall be stayed and all Members of the Settlement Class shall be barred and enjoined

from prosecuting any of the Released Claims against any of the Released Defendant Parties.

         9.17       This Stipulation, its Exhibits and the Supplemental Agreement shall be considered to

have been negotiated, executed and delivered, and to be wholly performed, in the State of Texas, and

the rights and obligations of the parties to the Stipulation shall be construed and enforced in

accordance with, and governed by, the internal, substantive laws of Texas without giving effect to its

choice-of-law principles, except to the extent that federal law requires that federal law govern.

                                                    - 35 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 37 of 43




         9.18       The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

         9.19       This Stipulation shall not be construed more strictly against one party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Settling Parties, it being recognized that it is the result of arm’s-length negotiations between the

Settling Parties and the Settling Parties have contributed substantially and materially to the

preparation of this Stipulation.

         9.20       Nothing in the Stipulation, or the negotiations relating thereto, is intended to or shall

be deemed to constitute a waiver of any applicable privilege or immunity, including, without

limitation, attorney-client privilege, joint defense privilege, or work product protection.

         9.21       Unless otherwise provided, the Settling Parties may agree to reasonable extensions of

time to carry out any of the provisions of this Stipulation without further order of the Court.

         IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be executed, by

their duly authorized attorneys, dated November 19, 2020.

                                                    ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                    SCOTT H. SAHAM (adm. pro hac vice)
                                                    BRIAN O. O’MARA (adm. pro hac vice)
                                                    KEVIN S. SCIARANI (adm. pro hac vice)



                                                                     SCOTT H. SAHAM

                                                    655 West Broadway, Suite 1900
                                                    San Diego, CA 92101
                                                    Telephone: 619/231-1058
                                                    619/231-7423 (fax)
                                                    scotts@rgrdlaw.com
                                                    bomara@rgrdlaw.com
                                                    ksciarani@rgrdlaw.com




                                                     - 36 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 38 of 43




                                     ROBBINS GELLER RUDMAN
                                       & DOWD LLP
                                     SAMUEL H. RUDMAN
                                     58 South Service Road, Suite 200
                                     Melville, NY 11747
                                     Telephone: 631/367-7100
                                     631/367-1173 (fax)
                                     srudman@rgrdlaw.com

                                     JOHNSON FISTEL, LLP
                                     MICHAEL I. FISTEL, JR.
                                     WILLIAM W. STONE
                                     40 Powder Springs Street
                                     Marietta, GA 30064
                                     Telephone: 470/632-6000
                                     770/200-3101 (fax)
                                     michaelf@johnsonfistel.com
                                     williams@johnsonfistel.com

                                     KENDALL LAW GROUP, PLLC
                                     JOE KENDALL (Texas Bar No. 11260700)
                                     3811 Turtle Creek Blvd., Suite 1450
                                     Dallas, TX 75219
                                     Telephone: 214/744-3000
                                     214/744-3015 (fax)
                                     jkendall@kendalllawgroup.com

                                     Attorneys for Lead Plaintiff


                                     BAKER BOTTS L.L.P.
                                     JESSICA B. PULLIAM (Texas Bar. No. 24037309)
                                     JOHN B. LAWRENCE (Texas Bar No. 24055825)
                                     MONICA H. SMITH (Texas Bar No. 24087768)
                                     JORDAN A. KAZLOW (Texas Bar No. 24101994)



                                                   JESSICA B. PULLIAM

                                     2001 Ross Avenue, Suite 900
                                     Dallas, TX 75201-2980
                                     Telephone: 214/953-6500
                                     214/953-6503 (fax)

                                     Attorneys for Defendants FTS International, Inc.,
                                     Maju Investments (Mauritius) Pte Ltd, Michael J.
                                     Doss, Lance Turner, Goh Yong Siang, Boon Sim,
                                     Ong Tiong Sin, and Carol J. Johnson

                                      - 37 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 39 of 43




                                     7,//27621/$:
                                     -())5(<07,//27621 7H[DV%DU1R 



                                                  %/$.(7'(1721

                                     5RVV$YHQXH6XLWH
                                     'DOODV7;
                                     7HOHSKRQH
                                      ID[ 

                                     /$7+$0 :$7.,16//3
                                     -())*+$00(/ adm. pro hac vice 
                                     %/$.(7'(1721 adm. pro hac vice 
                                     7KLUG$YHQXH
                                     1HZ<RUN1<
                                     7HOHSKRQH
                                      ID[ 

                                     $WWRUQH\VIRU&UHGLW6XLVVH6HFXULWLHV 86$ //&
                                     DQG0RUJDQ6WDQOH\ &R//&


                                     $.,1*803675$866+$8(5 )(/'//3
                                     0 6&277%$51$5' 7H[DV%DU1R
                                     0,&+(//($5((' 7H[DV%DU1R
                                     -(66,&$-0$1121 7H[DV%DU1R



                                                   0 6&277%$51$5'

                                     1)LHOG6WUHHW6XLWH
                                     'DOODV7;
                                     7HOHSKRQH
                                      ID[ 

                                     $WWRUQH\VIRU'HIHQGDQWV'RPHQLF-'HOO¶2VVR-U
                                     DQG%U\DQ-/HPPHUPDQ


                                     255,&.+(55,1*721 687&/,))(//3
                                     $/(;$1'(5.7$/$5,'(6
                                     52%(5739$5,$1



                                               $/(;$1'(5.7$/$5,'(6

                                       
Y
     Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 40 of 43




                                    TILLOTSON LAW
                                    JEFFREY M. TILLOTSON (Texas Bar No. 20039200)



                                                   JEFFREY M. TILLOTSON

                                    1807 Ross Avenue, Suite 325
                                    Dallas, TX 75201
                                    Telephone: 214/382-3041
                                    214/292-6564 (fax)

                                    LATHAM & WATKINS LLP
                                    JEFF CL HAMMEL (adm. pro hac vice)
                                    BLAKE T. DENTON (adm. pro hac vice)
                                    885 Third Avenue
                                    New York, NY 10022
                                    TeLephone: 212/906-1200
                                    212/751-486 (fax)

                                    Attorneys for Credit Suisse Securities (USA) LLC
                                    and Morgan Stanley & Co. LLC


                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    M. SCOTT BARNARD (Texas Bar No. 24001690)
                                    MICHELLE A. REED (Texas Bar No. 24041758)
                                    JESSICA J. MANNON (Texas Bar No. 24106247)



                                                    NI. [ICOEF DARN RD
                                                     MtcheIIt A’ 4
                                    2300 N. Field Street, Suite 1800
                                    Dallas, TX 75201
                                    Telephone: 214/969-2800
                                    214/969-4343 (fax)

                                    Attorneys for Defendants Domenic J. Dell’Osso Jr.
                                    and Bryan J. Lemmerman


                                    ORRICK, 1-IERRINGTON & SUTCLIFFE, LLP
                                    ALEXANDER K, TALARIDES
                                    ROBERT P. VARIAN



                                                  ALEXANDER K. TALARIDES

                                     -   38   -



4853 -078 3-995 1.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 41 of 43




                                     TILLOTSON LAW
                                     JEFFREY M. TILLOTSON (Texas Bar No. 20039200)



                                                 JEFFREY M. TILLOTSON

                                     1807 Ross Avenue, Suite 325
                                     Dallas, TX 75201
                                     Telephone: 214/382-3041
                                     214/292-6564 (fax)

                                     LATHAM & WATKINS LLP
                                     JEFF G. HAMMEL (adm. pro hac vice)
                                     BLAKE T. DENTON (adm. pro hac vice)
                                     885 Third Avenue
                                     New York, NY 10022
                                     Telephone: 212/906-1200
                                     212/751-486 (fax)

                                     Attorneys for Credit Suisse Securities (USA) LLC
                                     and Morgan Stanley & Co. LLC


                                     AKIN GUMP STRAUSS HAUER & FELD LLP
                                     M. SCOTT BARNARD (Texas Bar No. 24001690)
                                     MICHELLE A. REED (Texas Bar No. 24041758)
                                     JESSICA J. MANNON (Texas Bar No. 24106247)



                                                  M. SCOTT BARNARD

                                     2300 N. Field Street, Suite 1800
                                     Dallas, TX 75201
                                     Telephone: 214/969-2800
                                     214/969-4343 (fax)

                                     Attorneys for Defendants Domenic J. Dell’Osso Jr.
                                     and Bryan J. Lemmerman


                                     ORRICK, HERRINGTON & SUTCLIFFE, LLP
                                     ALEXANDER K. TALARIDES
                                     ROBERT P. VARIAN



                                               ALEXANDER K. TALARIDES

                                      - 38 -
4853-0783-9951.v5
      Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 42 of 43




                                     405 Howard Street
                                     San Francisco, CA 94105
                                     Telephone: 415/773-5700
                                     415/773-5759 (fax)

                                     LYNN PINKER COX & HURST, LLP
                                     MICHAEL K HURST (Texas Bar No. 10316310)
                                     ANDRÉS CORREA (Texas Bar No. 24076330)
                                     JOHN R. CHRISTIAN (Texas Bar No. 24109727)
                                     2100 Ross Avenue, Suite 2700
                                     Dallas, Texas 75201
                                     Telephone: 214/981-3800
                                     212/981-3839 (fax)

                                     Attorneys for Chesapeake Energy Corporation and
                                     CHK Energy Holdings, Inc.




                                      - 39 -
4853-0783-9951.v5
     Case 4:20-cv-03928 Document 9 Filed on 11/20/20 in TXSD Page 43 of 43




                                CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on November 20, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the Electronic Mail Notice List.


                                                                 s/ Joe Kendall
                                                                JOE KENDALL
